DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 07/06/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. (US 2008/0103267 A1) in view of Curry et al. (4,683,169).

Regarding claims 1-9, Hurst et al. disclose a thermoplastic composition comprising an aromatic polycarbonate and a polycarbonate-polysiloxane copolymer (see Abstract). Accordingly, the thermoplastic composition read on polycarbonate resin composition. The thermoplastic composition comprises 50 to 96.99 wt% of aromatic polycarbonate and 3 to 45 wt% of polycarbonate-polysiloxane copolymer (see paragraph 0021). The amount of polycarbonate and polycarbonate-polysiloxane copolymer are identical to that utilized in the present invention (see paragraph 0097 of published application). Further, the thermoplastic composition optionally includes an impact-modifier (see paragraph 0070). Accordingly, the amount of impact-modifier in the thermoplastic composition is 0 wt% identical to that utilized in the present invention (see paragraph 0074 of published application). The thermoplastic composition has a light transmission of greater than 65%, i.e. thermoplastic composition is light-transmissive (see paragraph 0102). The thermoplastic composition can be molded to a molded article having a thickness of 1.0 mm, i.e. base layer molded from the thermoplastic composition (see Abstract).
Given that Hurst et al. disclose thermoplastic composition comprising 50 to 96.99 wt% of aromatic polycarbonate, 3 to 45 wt% of polycarbonate-polysiloxane copolymer and 0 wt% impact modifier, the thermoplastic composition of Hurst et al. is identical to that presently utilized in the present invention.  Accordingly, the base layer molded from the thermoplastic composition of Hurst et al. is identical to that presently claimed. Therefore, it is inherent or obvious that the base layer of Hurst et al. has presently claimed properties. 
Hurst et al. do not disclose a coating layer formed on at least one surface of the base layer.
Curry et al. disclose a meth methacrylic coating which provide improved resistance to microcracking, desirable heat distortion properties, transparency, high gloss, good retention of floss after weathering, desirable elongation at break, and excellent UV stability (see col. 1, lines 51-57). The meth methacrylic coating is provided to polycarbonate film (see col. 1, lines 51-52). The coating disclosed by Curry et al. provides high gloss similar to the present invention (see paragraph 0015 of published application).
In light of motivation for using meth methacrylic coating disclosed by Curry et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use meth methacrylic coating of Curry et al. on the base layer of Hurst et al. in order to provide improved resistance to microcracking, desirable heat distortion properties, transparency (i.e. light-transmissive, high gloss, good retention of floss after weathering, desirable elongation at break, and excellent UV stability, and thereby arrive at the claimed invention.
Accordingly, Hurst et al. in view of Curry et al. disclose a base layer and a coating layer provided on surface of the base layer. The base layer and coating layer together read on molded article. Further, given that both the base layer and coating layer are light-transmissive, the molded article is light transmissive molded article.
Given that the light transmissive molded article of Hurst et al. in view of Curry et al. is identical to that presently claimed, it is inherent or obvious that the light transmissive molded article of Hurst et al. in view of Curry et al. has presently claimed properties. 

Regarding claim 10, Hurst et al. disclose the molded article can be used for on-board navigation devices for automobiles, i.e. an interior part of an automobile (see paragraph 0144). Therefore, it would have been obvious to one of ordinary skill in the art to prepare an interior part of an automobile formed with the light transmissive molded article of Hurst et al. in view of Curry et al., and thereby arrive at the claimed invention.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martinez Canovas et al. (US 2019/0225797 A1) disclose automotive articles comprising from about 49.5 wt% to about 97.95 wt% of at least one polycarbonate polymer and from about 2.0 wt% to about 49.5 wt% of at least one polycarbonate-siloxane copolymer (see Abstract). The impact modifier is optional, i.e. amount of impact modifier is 0 wt% (see paragraph 0064). The automotive articles include automotive bezels and reflectors (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787